        Case 1:21-mj-00006-GMH Document 1-1 Filed 01/07/21 Page 1 of 36




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

                       v.
                                                   No. ____________________
FONJECK ERIC AZOH




 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

               I, Jason Burton, Special Agent with the United States Department of Homeland

Security (“DHS”), United States Immigration and Customs Enforcement (“ICE”), Homeland

Security Investigations (“HSI”), Washington Field Office (WFO), Washington, D.C., (“affiant”)

being duly sworn, deposes and states as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of a criminal complaint and an arrest warrant

charging FONJECK ERIC AZOH (“AZOH”) with wire fraud in violation of 18 U.S.C. § 1343,

money laundering in violation of 18 U.S.C. § 1956, conspiracy to commit wire fraud in violation

of 18 U.S.C. § 1349, conspiracy to commit money laundering in violation of 18 U.S.C.

§ 1956(h), and aggravated identity theft in violation of 18 U.S.C. § 1028A.

       2.      I am “an investigative or law enforcement officer” of the United States within the

meaning of Title 18, United States Code, Section 2510(7), that is, an officer of the United States

who is empowered by law to conduct investigations of and to make arrests for offenses

enumerated in 18 U.S.C. § 2516. I have been a Special Agent with HSI for eleven years. I have

previously been assigned to the High Intensity Drug Trafficking Area (“HIDTA”) International

Narcotics Smuggling Group where I specifically worked on money laundering and narcotics

interdiction cases.   Since November 2011, I have been assigned to the Washington, D.C.
        Case 1:21-mj-00006-GMH Document 1-1 Filed 01/07/21 Page 2 of 36




Financial Crimes Task Force, where my responsibilities include the investigation of possible

criminal violations of the Bank Secrecy Act, Money Laundering statutes, and related offenses. I

have received training in general law enforcement and federal investigations and specific training

involving investigations of financial crimes, money laundering, fraud schemes, and asset

forfeiture.   I have personally conducted or assisted in numerous investigations of alleged

criminal violations, including violations of the Bank Secrecy Act, fraud statutes, and money

laundering statutes. I have participated in gathering evidence to obtain search and seizure

warrants relating to financial crimes. As a HSI special agent, I have employed a number of

investigative techniques, such as interviewing victims, informants, and witnesses, conducting

physical surveillance, and analyzing financial records. I have personally participated in the

execution of numerous search and seizure warrants.

        3.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents, witnesses, and agencies. This affidavit

is intended to show merely that there is sufficient probable cause for the requested warrant. It

does not set forth all of my knowledge, or the knowledge of others, about this matter.

        4.      Based on my training and experience and the facts as set forth in this affidavit, I

respectfully submit that there is probable cause to believe that AZOH has violated federal law.

                                      PROBABLE CAUSE

        5.      This investigation is focused on AZOH, born in                 and other unknown

conspirators operating an online shopping scam designed to enrich AZOH and separate victims

from their money, that is, the scheme to defraud. The scheme is executed through a website that

purports to sell pitbull puppies delivered to the victim upon payment. The victim is directed to

make the payment in cash through a money transfer service, which is then collected at an




                                                 2
        Case 1:21-mj-00006-GMH Document 1-1 Filed 01/07/21 Page 3 of 36




alternate location by AZOH under a false identity. Once the victim makes a payment the animal

is never shipped. Instead, the victim is contacted by AZOH or another coconspirator asking for

additional funds to cover unanticipated expenses such as increased transportation cost or

insurance. Over time the conspirators continue to ask for more money from the victim with no

intention of sending the animal, but for the sole purpose of extracting as much money from the

victim as possible. Eventually, the victim realizes that they are the victim of fraud and that they

have no recourse to recover their funds or the pet they were attempting to purchase. Many U.S.

states have issued consumer fraud alerts to their constituents regarding similar schemes

associated with the online purchase of pets.

       6.      Since April 2020, the United States Government, including HSI and other federal

law enforcement agencies comprising the Washington, D.C. Financial Crimes Task Force have

been conducting an expansive financial investigation of an online shopping scam perpetrated by

AZOH and other unknown conspirators. The investigation began after HSI received information

from Walmart Inc., a discount retailer that according to its website operates approximately

11,500 stores in 27 different countries and ecommerce websites in 10 countries. Walmart Inc.

employs approximately 2.2 million associates around the world with over 1.5 million in the U.S.

alone. Walmart Inc. has stores in 50 U.S. states and Puerto Rico offering discount prices on a

broad assortment of products through a variety of formats including what the company refers to

as a Supercenter, Discount Store, and Neighborhood Market.

       7.      Included in the services offered by Walmart Inc. at many of their store locations is

a global money transfer service called Walmart2Walmart, a low cost means for customers to

send and receive cash from any of Walmart Inc.’s 4,700 U.S. stores. In many instances the

beneficiary of the cash transfer can collect the funds within ten minutes of the originator




                                                3
        Case 1:21-mj-00006-GMH Document 1-1 Filed 01/07/21 Page 4 of 36




initiating the transaction. Walmart Inc. provides this service through a collaboration with well-

established money transfer businesses, MoneyGram and Ria. It is through the Walmart2Walmart

cash transaction platform that AZOH instructed his victims to send the funds in furtherance of

the scheme to defraud. Your Affiant knows that criminals prefer to use cash instead of other

forms of payment, specifically a cash money transfer service such as that offered by Walmart

Inc., because it allows them to collect payment from their victim without meeting in person,

under an assumed identity, and through an almost untraceable means. Moreover, it allows

criminals to send and receive funds among other associates and to launder criminal proceeds for

crimes such as fraud, terrorist financing, narcotics trafficking, identity theft and other criminal

acts.

        8.     During the initial phase of the investigation branches of the Walmart Inc. security

team, which included Walmart Global Investigations (“WGI”) and the Walmart Consumer Fraud

Team (“WCFT”) (collectively hereinafter “Walmart”) contacted HSI concerning suspicious

financial activity occurring in and around the District of Columbia. Walmart became aware of

the suspicious activity after WGI received multiple complaints through the WCFT of a subject

using false identity documents to procure illicit proceeds derived from an online shopping scam.

At that time Walmart had identified approximately 139 transactions, received by the subject

totaling over $77,000 between January 1, 2019, and March 13, 2020. The funds originated from

over 110 different senders (victims) in thirty-three different states. Numerous senders reported

that the transactions were fraudulent as they never received the item purchased. The number of

victims, transactions, and total dollar amount continued to increase as the investigation unfolded.

        9.     Walmart further reported that many of the transactions were conducted by the

subject using fraudulent Montana and Massachusetts driver’s licenses that appear to be related to




                                                 4
        Case 1:21-mj-00006-GMH Document 1-1 Filed 01/07/21 Page 5 of 36




this same fraud trend as they exhibit very specific and similar characteristics. Walmart stated

that the Massachusetts identity documents used by the subject were not in accordance with the

Massachusetts driver’s license format, which usually begins with the letter “S.” Instead the first

letter of the identity document presented by the subject matched the first letter of the first name

of the alias. Similarly, the Montana driver’s license used by the subject were not in accordance

with the Montana identity issuance format of including the year of birth on the document.

During instances where the identity document did provide a date of birth, the year of birth was

either 1979 or 1980 with varying days and months.           Law enforcement agents would later

discover the use of suspected fraudulent Wyoming and California drivers’ licenses used as well

to further the conspiracy/scheme to defraud.

       10.     Walmart then reviewed security camera footage via closed circuit television

(“CCTV”) video of approximately 80 transactions (CCTV video was not available for all

transactions) matching this pattern at multiple stores within the District of Columbia and the

surrounding area.    The CCTV video revealed that all or most of these transactions were

conducted by a single individual who used different names and identity documents for each of

the transactions.     Other locations frequented by the subject in furtherance of the

conspiracy/scheme to defraud included Walmart stores in Virginia and Maryland. Walmart

reported that the subject occasionally visits multiple stores in a single day, and at times receives

multiple money transfers at the same store in a single day. Typically, when either of these

situations occur, there are hours between transactions and when multiple transactions are

received at the same store in a single day, they are processed by different employees. Your

Affiant knows that one reason criminals use multiple locations to conduct financial activity in a

single day or space out their transactions by several hours in a single day as opposed to just




                                                 5
        Case 1:21-mj-00006-GMH Document 1-1 Filed 01/07/21 Page 6 of 36




going to one location and conducting all of their transactions at once is for the sole purpose of

encountering a different store employee each time and for a lesser dollar amount to help avoid

detection.

       11.     In an attempt to identify trends in the subject’s behavior Walmart reported that

approximately 50% of all transactions occurred between the hours of 2:00 PM and 7:00 PM with

approximately 25% of all transactions occurring between 6:00 PM and 7:00 PM. The subject did

not appear to show preference for the day of the week when receiving funds. The subject’s date

of birth as they appear on the fraudulent identity documents were usually in 1979 or 1980 with

two dates of birth repeated somewhat frequently. For example, the date of July 4, 1979, was

used by the subject on a fraudulent identification document fourteen times under nine different

assumed identities. The date of May 9, 1979, was used by the subject on a fraudulent identity

document ten times under six different assumed identities. Walmart reported that other than the

reoccurring dates of birth listed above, that the subject rarely used the same name, identity

numbers, addresses, or phone numbers to conduct the fraudulent activity.

       12.       Walmart reported that as of March 13, 2020, twenty-three reported fraud

complaints had been received by their customers on transactions associated to this subject for a

total of $12,708 in reported loss to the victims. Eight different Walmart associates at various

locations documented concerns regarding the activity of the subject. Among these concerns

were that the subject frequented the same store to receive funds from different senders and that

these funds were related to the purchase of a pet or the purchase and/or transportation of a

vehicle. As the investigation unfolded law enforcement agents were able to identify additional

victims and transaction activity as detailed further in the paragraphs below.




                                                 6
         Case 1:21-mj-00006-GMH Document 1-1 Filed 01/07/21 Page 7 of 36




                           SUBJECT POSITIVELY IDENTIFIED

       13.     Walmart security camera footage and still images obtained by law enforcement

through a federal grand jury subpoena captured images of multiple vehicles used by the subject

to collect the illicit proceeds at various Walmart locations. For example, on February 8, 2020,

surveillance cameras captured a red Toyota Scion, bearing Maryland registration number

6DW0847 transporting a male subject to Walmart store #4258 located in Fredericksburg,

Virginia, at approximately 11:35 AM and the same male subject to Walmart store #5343, also in

Fredericksburg, Virginia, at approximately 2:48 PM the same day. At the first location the male

subject collected $510 using Massachusetts driver’s license number                    , bearing the

name                    .” At the second Walmart location a male subject operating the same

motor vehicle and wearing the same clothing collected $850 using Massachusetts driver’s license

number                bearing the name “                     .” Walmart later determined that the

driver’s licenses used by the subject at both locations were fraudulent.        A search of law

enforcement indices could not locate a subject with the identifiers matching the information

contained in either of the identity documents produced by the subject on this date.

       14.     A registration inquiry of the red Toyota Scion conducted by law enforcement

through the National Law Enforcement Telecommunications System (“NLETS”) revealed the

registered owner to be “                          ” and listed            ’s primary residence as

                                      , Maryland. Law enforcement agents were able to surveil

that address on May 6, 2020, and locate the vehicle on the property as well as observe

Agwenjang exercising control and ownership of the vehicle. Additional surveillance conducted

by law enforcement over the following weeks revealed the vehicle to be parked in close

proximity to that address on at least two other occasions.



                                                 7
        Case 1:21-mj-00006-GMH Document 1-1 Filed 01/07/21 Page 8 of 36




       15.     A search of law enforcement indices revealed              s spouse, to be AZOH,

and listed AZOH’s primary residence as                                            Maryland. A

review of AZOH’s criminal history yielded prior encounters with law enforcement for

possession of fake driver’s licenses, each presenting a photo of AZOH with different names and

fraudulent vehicle registrations.

       16.     One such encounter with law enforcement occurred on April 13, 2018, when

AZOH was pulled over by the Mount Rainier Police Department at the 4200 block of Russell

Avenue. The arresting officer observed AZOH operating a vehicle with a fraudulent District of

Columbia, auto dealer registration, placed on the vehicle.       This particular tag had been

photocopied and laminated and was known by law enforcement to have been placed on

numerous other vehicles in the area. When encountered by law enforcement AZOH provided the

                        as his home address. AZOH told the arresting officer that he used the

fraudulent tag to park vehicles owned by his company, Gateway Motors, but that he does not

drive them. During an inventory of the vehicle as it was being impounded, the arresting officer

removed a small black canvas bag with fifty Illinois state driver’s licenses and two South

Carolina state drivers’ license, each bearing a photo of AZOH containing different names, dates

of birth, and addresses.     AZOH was charged with multiple counts of Possessing a False

Government Identity Document and was ultimately sentenced to Probation before Judgement.

       17.      In addition to the 2008 red Toyota Scion, Walmart security cameras also

captured a Blue Honda Insight used by AZOH to collect the illicit proceeds over a dozen times.

In many instances the security cameras failed to capture the vehicle registration, as AZOH

successfully navigated around security cameras on the store’s exterior designed to capture

license plate data. The act of avoiding the cameras to prevent detection appeared intentional, as




                                               8
        Case 1:21-mj-00006-GMH Document 1-1 Filed 01/07/21 Page 9 of 36




AZOH frequently avoided parking lot lanes that had cameras, parked at the far end of the

parking lot furthest from the security cameras, and often left the lot via the exit furthest from the

security cameras.

       18.     In spite of these efforts to evade law enforcement, there was at least one incident,

which occurred on May 13, 2020, where the Walmart security cameras were able to capture the

vehicle registration of the Blue Honda.        The vehicle presented with West Virginia auto

dealership tag DUC12 2827. A search of law enforcement indices could not confirm this to be a

legitimate vehicle registration. AZOH is also linked to at least two other Honda vehicles, both

with West Virginia registration ending in the same four digits, 2827. Specifically, on February

11, 2020, AZOH was given a motor vehicle citation for driving off the roadway to pass another

motorist.    The location where the infraction occurred as listed on the police report was

“WALMART/PRINCE FREDERICK PARKING LOT CALVERT COUNTY”. The vehicle

driven by AZOH as it appears in the police report is a blue 2019 Honda CRZ, bearing West

Virginia registration number         2827. On April 13, 2020, AZOH was involved in a motor

vehicle accident while driving a 2006 Honda Civic, also bearing a West Virginia registration

ending in the same four digits, 2827. A few days later, on April 18, 2020, the vehicle was

reportedly sold to a third party. In both instances AZOH provided law enforcement with

                 as his home address. Given AZOH’s prior encounters with law enforcement for

having a fraudulent vehicle registration, the fact that the registration on the blue Honda could not

be verified and that AZOH has two other vehicle tags ending in the same four digits, law

enforcement has deemed the vehicle registration in this instance to be suspicious.

       19.      The information provided by Walmart has proven to be a reliable source of

information throughout their time cooperating with law enforcement. Much of the information




                                                 9
       Case 1:21-mj-00006-GMH Document 1-1 Filed 01/07/21 Page 10 of 36




Walmart has shared with law enforcement has been corroborated by corporate documents,

financial records and surveillance images taken from Walmart security cameras.             Law

enforcement agents were able to identify AZOH as a potential suspect through a vehicle

registered in his wife’s name captured leaving the Walmart parking lot. Law enforcement agents

then compared the driver’s license photo of AZOH with the individual captured on the Walmart

security cameras conducting the illicit activity. After making this comparison, law enforcement

agents concluded that AZOH was involved in the scheme to defraud. A further review of

AZOH’s criminal history revealed that AZOH is known by law enforcement to possess

fraudulent driver’s license and vehicle registrations and has consistently provided

        as his home address during these encounters.


                          FINANCIAL RECORDS REFLECT A
                         LARGE-SCALE SCHEME TO DEFRAUD

       20.    A thorough review of the images produced by Walmart security cameras further

corroborated the information provided by Walmart. Specifically, that all or most of the illicit

activity was conducted by a single individual who used different names and identity documents

for each of the transactions and that the illicit activity occurred in the District of Columbia,

Maryland and Virginia.     Moreover, that the subject occasionally visited multiple stores in a

single day and at times received multiple money transfers at the same store in a single day.

According to Walmart, when either of these situations occur, there are hours between

transactions and when multiple transactions are received at the same store in a single day, they

are processed by different employees.

       21.    For example, on February 8, 2020, at approximately 11:35:06 hours AZOH was

captured on surveillance images arriving at Walmart store #4258 located in Fredericksburg,

Virginia, in the red Toyota Scion registered to his spouse,                  . AZOH was then

                                               10
        Case 1:21-mj-00006-GMH Document 1-1 Filed 01/07/21 Page 11 of 36




captured by surveillance cameras conducting a transaction at the Walmart2Walmart money

transfer desk wearing a black shirt and pants. Grand jury subpoena returns revealed that AZOH

collected $510 from the store clerk using a fraudulent Massachusetts driver’s license, bearing the

name “                     .”       A few hours later at approximately 14:48:02 hours, AZOH is

captured occupying the same red Toyota Scion registered to his spouse arriving at Walmart store

#5343, also located in Fredericksburg, Virginia. AZOH is then captured by surveillance cameras

conducting a transaction at the Walmart2Walmart money transfer desk wearing the same black

shirt and pants. Grand jury subpoena returns revealed that AZOH collected $850 from the store

clerk using a fraudulent Massachusetts driver’s license, this time bearing the name “

         ” A few hours later at approximately 16:53:41 hours AZOH is captured on surveillance

images conducting a transaction at the Walmart2Walmart money transfer desk in Walmart store

#3588, located in Dumfries, Virginia. AZOH is seen wearing the same black shirt and pants.

Grand jury subpoena returns revealed that AZOH collected $300 from the store clerk using a

fraudulent Massachusetts driver’s license, this time bearing the name “                   .” A fourth

transaction, not captured on security camera, revealed an individual using the same modus

operandi to collect $1,700 under the alias “                      ” at a Walmart located in Stafford,

Virginia.

        22.     In this example, as detailed further in the chart below, AZOH was captured on

camera conducting three separate transactions in a single day, each time presenting himself as a

different individual at a different location.

   DATE        TIME               LOCATION                ALIAS            DRIVERS          CASH
                                                                           LICENSE        AMOUNT
  2/8/2020    10:56:43             Stafford, VA                          Massachusetts     $1,700.00
                                WM Store # 2438                                 9302
  2/8/2020    11:35:06          Fredericksburg, VA                       Massachusetts     $510.00
                                WM Store # 4258                                 4601



                                                     11
        Case 1:21-mj-00006-GMH Document 1-1 Filed 01/07/21 Page 12 of 36



   DATE        TIME          LOCATION                ALIAS          DRIVERS          CASH
                                                                    LICENSE         AMOUNT
  2/8/2020    14:48:02    Fredericksburg, VA                       Massachusetts     $850.00
                           WM Store # 5343                                9863
  2/8/2020    16:53:41       Dumfries, VA                          Massachusetts     $300.00
                           WM Store # 3588                                3806




        23.    There were numerous other instances where AZOH frequented multiple Walmart

locations on the same day using different identities to collect cash sent by the victims. For

example, on May 2, 2020, an individual believed to be AZOH went to four different Walmart

locations, this time using fraudulent Wyoming drivers’ licenses, dressed in the same clothes at

each location. Although he is wearing a protective facemask, the individual believed to be

AZOH is seen in the Walmart security camera images wearing a red baseball hat, a red shirt, and

blue jeans. In this example as detailed further in the chart below, AZOH was captured on

camera conducting five separate transactions in a single day, using four different assumed

identities.

    DATE        TIME          LOCATION               ALIAS          DRIVERS          CASH
                                                                    LICENSE         AMOUNT
   5/2/2020    13:08:46       Stafford, VA                           Wyoming         $650.00
                            WM Store # 4258                               5198
   5/2/2020    13:39:15    Fredericksburg, VA                        Wyoming         $250.00
                            WM Store # 2520                               5716
   5/2/2020    14:34:08    Fredericksburg, VA                        Wyoming        $1,200.00
                            WM Store # 4258                               5716
   5/2/2020    19:14:16    Fredericksburg, VA                        Wyoming         $650.00
                            WM Store # 1833                               2308
   5/2/2020    19:35:41    Fredericksburg, VA                        Wyoming         $350.00
                            WM Store # 2520                               1442




        24.    In instances where AZOH frequented the same Walmart location in furtherance of

the conspiracy/scheme to defraud he would spread out his trips over several days to help avoid



                                                12
        Case 1:21-mj-00006-GMH Document 1-1 Filed 01/07/21 Page 13 of 36




detection by law enforcement. For example, in a series of transactions captured on Walmart

security cameras between March 18, 2020 and March 22, 2020, AZOH is seen conducting

multiple transactions using different identities each time. These transactions occurred at the

Walmart2Walmart money transfer service desk located within the District of Columbia. During

each of these transactions which are detailed further in the chart below, AZOH wore the same

clothing, consisting of a light brown hat with a dark brown visor and a white and brown sweater.

  DATE         TIME          LOCATION               ALIAS           DRIVERS           CASH
                                                                    LICENSE         AMOUNT
 3/18/2020    18:40:27      Washington D.C.                        Massachusetts     $870.00
                           WM Store # 5941                                5391
 3/21/2020    17:43:23      Washington D.C.                        Massachusetts     $1,200.00
                           WM Store # 5941                                6591
 3/22/2020    16:58:59      Washington D.C.                        Massachusetts     $610.00
                           WM Store # 5941                                4081




        25.    As the investigation unfolded the number of victims and U.S. states affected by

the conspiracy continued to increase. In aggregate, law enforcement agents have identified

approximately 282 transactions which are detailed in the below chart, that occurred between

January 4, 2019, and September 1, 2020, conducted in furtherance of the conspiracy/scheme to

defraud. These transactions, which aggregate to approximately $158,000 were conducted by

AZOH, or other conspirators, to enrich themselves at the expense of victims residing in over 40

different U.S. states. To date, law enforcement agents in collaboration with Walmart have

identified over 200 different identities used by AZOH believed to be fraudulent. Nearly all the

transactions were conducted in round dollar amounts, through the Walmart2Walmart money

transfer service, using what appears to be fraudulent drivers’ licenses from Montana,

Massachusetts, Wyoming, or California. Many of the transactions were captured on Walmart

security cameras, showing AZOH conducting the illegal activity under different aliases.      Your


                                               13
        Case 1:21-mj-00006-GMH Document 1-1 Filed 01/07/21 Page 14 of 36




Affiant is aware that the below chart reflects a serial pattern of fraud, wherein AZOH falsely

identified himself to unwitting victims offering the purchase of a pet, which he had no intention

to deliver.

  Walmart       Transaction                         Alias                       Cash Amount
  Store #          Date
   3588          1/4/2019                                                          $550.00

    5968          1/4/2019                                                         $300.00

    5936          1/6/2019                                                         $480.00

    2015          1/6/2019                                                         $570.00

    1833          2/9/2019                                                         $570.00

    2279          2/10/2019                                                         $60.00

    5880          2/12/2019                                                        $250.00

    1825          2/13/2019                                                        $420.00

    4258          2/14/2019                                                        $620.00

    5880          2/15/2019                                                        $150.00

    1852          2/20/2019                                                        $700.00

    3573          3/4/2019                                                         $300.00

    5227          3/6/2019                                                         $900.00

    5227          3/7/2019                                                         $625.00

    3588          3/8/2019                                                         $560.00

    3573          3/8/2019                                                         $335.00

    3588          3/9/2019                                                         $300.00

    1852          3/12/2019                                                        $420.00




                                               14
   Case 1:21-mj-00006-GMH Document 1-1 Filed 01/07/21 Page 15 of 36




Walmart   Transaction                  Alias               Cash Amount
Store #       Date
 4258      3/14/2019                                          $435.00

 1852      3/14/2019                                          $950.00

 4258      3/16/2019                                          $530.00

 5343      3/16/2019                                          $745.00

 2438      3/16/2019                                          $610.00

 3639      3/17/2019                                          $820.00

 1875      3/18/2019                                          $500.00

 1825      3/25/2019                                          $300.00

 5880      3/30/2019                                          $600.00

 5227      3/31/2019                                          $900.00

 2233      4/5/2019                                           $570.00

 2233      4/10/2019                                          $620.00

 1833      4/11/2019                                          $260.00

 5227      4/13/2019                                          $490.00

 1717      4/14/2019                                          $599.00

 1717      4/16/2019                                          $340.00

 2756      4/20/2019                                          $645.00

 1717      4/24/2019                                          $300.00

 2853      4/27/2019                                          $400.00

 1717      4/30/2019                                          $600.00

 1717      4/30/2019                                          $520.00




                                  15
   Case 1:21-mj-00006-GMH Document 1-1 Filed 01/07/21 Page 16 of 36




Walmart   Transaction                  Alias               Cash Amount
Store #      Date
 3573      5/2/2019                                           $150.00

 3573      5/2/2019                                           $250.00

 3573      5/3/2019                                           $250.00

 1717      5/17/2019                                          $645.00

 5227      5/20/2019                                          $250.00

 2438      5/30/2019                                          $325.00

 1717      6/3/2019                                           $300.00

 1717      6/4/2019                                           $250.00

 1717      6/9/2019                                           $500.00

 1717      6/10/2019                                          $285.00

 5227      6/11/2019                                          $400.00

 2438      6/20/2019                                          $290.00

 1717      6/21/2019                                          $550.00

 1717      6/23/2019                                          $505.00

 3588      6/24/2019                                          $400.00

 3588      6/25/2019                                          $250.00

 2438      7/11/2019                                          $500.00

 1717      7/13/2019                                          $120.00

 2438      7/18/2019                                          $500.00

 1833      7/18/2019                                          $500.00

 1833      7/18/2019                                          $508.00




                                  16
   Case 1:21-mj-00006-GMH Document 1-1 Filed 01/07/21 Page 17 of 36




Walmart   Transaction                  Alias               Cash Amount
Store #       Date
 4258      7/18/2019                                          $579.00

 2438      7/18/2019                                          $780.00

 3588      7/22/2019                                          $350.00

 1852      7/23/2019                                          $300.00

 5227      7/28/2019                                          $750.00

 2438      8/1/2019                                           $650.00

 5343      8/5/2019                                           $400.00

 5753      8/18/2019                                          $260.00

 5968      8/23/2019                                          $400.00

 1717      8/24/2019                                          $750.00

 2438      8/25/2019                                          $820.00

 1825      8/25/2019                                          $570.00

 1717      8/28/2019                                          $600.00

 5753      9/6/2019                                           $150.00

 3639      9/13/2019                                          $100.00

 5968      9/13/2019                                          $570.00

 5968      9/20/2019                                          $200.00

 1852      10/6/2019                                          $400.00

 5343     10/17/2019                                          $334.00

 2312      11/4/2019                                          $600.00

 4258      11/7/2019                                          $300.00




                                  17
   Case 1:21-mj-00006-GMH Document 1-1 Filed 01/07/21 Page 18 of 36




Walmart   Transaction                  Alias               Cash Amount
Store #      Date
 1301     11/17/2019                                          $700.00

 5227     12/10/2019                                          $600.00

 5753     12/24/2019                                          $450.00

 2756     12/31/2019                                          $977.00

 5227      1/4/2020                                          $1,100.00

 2258      1/4/2020                                           $350.00

 5753      1/6/2020                                           $310.00

 5968      1/7/2020                                           $620.00

 2438      1/9/2020                                           $880.00

 1717      1/9/2020                                           $620.00

 3804      1/9/2020                                           $20.00

 2438      1/10/2020                                          $950.00

 5343      1/10/2020                                          $600.00

 1717      1/12/2020                                          $600.00

 5753      1/13/2020                                          $950.00

 3489      1/13/2020                                          $800.00

 2435      1/13/2020                                          $620.00

 2438      1/14/2020                                          $950.00

 3588      1/14/2020                                          $400.00

 1717      1/19/2020                                          $675.00

 3588      1/19/2020                                          $520.00




                                  18
   Case 1:21-mj-00006-GMH Document 1-1 Filed 01/07/21 Page 19 of 36




Walmart   Transaction                  Alias               Cash Amount
Store #       Date
 1825      1/21/2020                                          $760.00

 2438      1/22/2020                                         $1,000.00

 2258      1/27/2020                                          $590.00

 3588      1/28/2020                                          $550.00

 2438      1/28/2020                                          $375.00

 2258      1/28/2020                                          $620.00

 1825      1/29/2020                                          $950.00

 5753      1/29/2020                                          $315.00

 1833      1/30/2020                                          $610.00

 5779      1/31/2020                                          $250.00

 3639      2/1/2020                                           $550.00

 2194      2/2/2020                                           $250.00

 5753      2/2/2020                                           $200.00

 5968      2/2/2020                                           $590.00

 1717      2/3/2020                                           $620.00

 2853      2/3/2020                                           $570.00

 3639      2/4/2020                                           $560.00

 2258      2/5/2020                                           $550.00

 2438      2/8/2020                                          $1,700.00

 4258      2/8/2020                                           $510.00

 5343      2/8/2020                                           $850.00




                                  19
   Case 1:21-mj-00006-GMH Document 1-1 Filed 01/07/21 Page 20 of 36




Walmart   Transaction                  Alias               Cash Amount
Store #      Date
 3588      2/8/2020                                           $300.00

 2853      2/9/2020                                           $600.00

 5779      2/9/2020                                           $600.00

 5779      2/9/2020                                           $305.00

 1717      2/10/2020                                          $630.00

 1717      2/10/2020                                          $880.00

 2853      2/10/2020                                          $600.00

 1717      2/11/2020                                          $650.00

 1717      2/11/2020                                          $550.00

 5779      2/11/2020                                          $550.00

 2756      2/12/2020                                          $310.00

 1904      2/12/2020                                          $550.00

 3639      2/12/2020                                          $350.00

 5969      2/12/2020                                          $390.00

 5753      2/13/2020                                          $450.00

 2194      2/13/2020                                          $520.00

 2194      2/13/2020                                         $1,080.00

 5227      2/13/2020                                          $410.00

 2438      2/16/2020                                          $930.00

 2258      2/16/2020                                          $550.00

 2853      2/23/2020                                          $570.00




                                  20
   Case 1:21-mj-00006-GMH Document 1-1 Filed 01/07/21 Page 21 of 36




Walmart   Transaction                  Alias               Cash Amount
Store #       Date
 5779      2/23/2020                                          $550.00

 2853      2/23/2020                                          $230.00

 2015      2/26/2020                                          $305.00

 1825      2/26/2020                                          $550.00

 3639      2/26/2020                                          $620.00

 2258      2/28/2020                                          $310.00

 2853      2/29/2020                                          $620.00

 2853      2/29/2020                                          $760.00

 2853      3/2/2020                                           $300.00

 2438      3/4/2020                                           $715.00

 2520      3/4/2020                                           $300.00

 5343      3/4/2020                                           $295.00

 3573      3/7/2020                                           $548.00

 1893      3/10/2020                                          $250.00

 3573      3/11/2020                                          $560.00

 5941      3/13/2020                                          $570.00

 5343      3/17/2020                                          $250.00

 5941      3/18/2020                                          $870.00

 5941      3/21/2020                                         $1,200.00

 5941      3/22/2020                                          $610.00

 2799      3/22/2020                                          $560.00




                                  21
   Case 1:21-mj-00006-GMH Document 1-1 Filed 01/07/21 Page 22 of 36




Walmart   Transaction                  Alias               Cash Amount
Store #       Date
 1717      3/23/2020                                          $888.00

 2853      3/23/2020                                          $300.00

 2438      3/24/2020                                          $432.00

 2438      3/24/2020                                          $610.00

 2853      3/25/2020                                          $760.00

 2853      3/25/2020                                          $250.00

 2233      3/26/2020                                          $250.00

 1833      3/27/2020                                          $600.00

 5343      3/27/2020                                          $230.00

 2520      3/27/2020                                          $250.00

 5969      3/29/2020                                          $250.00

 2038      3/29/2020                                          $200.00

 2853      4/2/2020                                           $475.00

 2438      4/3/2020                                           $999.00

 5343      4/11/2020                                          $745.00

 3573      4/14/2020                                          $835.00

 5969      4/15/2020                                          $300.00

 4258      4/18/2020                                          $750.00

 5343      4/18/2020                                          $295.00

 5969      4/19/2020                                          $889.00

 2038      4/19/2020                                          $290.00




                                  22
   Case 1:21-mj-00006-GMH Document 1-1 Filed 01/07/21 Page 23 of 36




Walmart   Transaction                  Alias               Cash Amount
Store #       Date
 3639      4/19/2020                                         $1,200.00

 3573      4/19/2020                                         $1,200.00

 5969      4/26/2020                                          $737.00

 2038      4/26/2020                                          $580.00

 3573      4/26/2020                                          $850.00

 2015      4/27/2020                                          $350.00

 2853      4/28/2020                                          $615.00

 5779      4/28/2020                                          $600.00

 4258      4/28/2020                                         $1,300.00

 1825      4/29/2020                                          $580.00

 1833      5/1/2020                                           $440.00

 1833      5/1/2020                                           $200.00

 2438      5/2/2020                                           $650.00

 2520      5/2/2020                                           $250.00

 4258      5/2/2020                                          $1,200.00

 1833      5/2/2020                                           $650.00

 2520      5/2/2020                                           $350.00

 2438      5/4/2020                                           $650.00

 3573      5/4/2020                                          $1,000.00

 1825      5/4/2020                                          $1,000.00

 5936      5/5/2020                                           $310.00




                                  23
   Case 1:21-mj-00006-GMH Document 1-1 Filed 01/07/21 Page 24 of 36




Walmart   Transaction                  Alias               Cash Amount
Store #      Date
 2038      5/5/2020                                           $300.00

 2015      5/6/2020                                           $950.00

 5969      5/6/2020                                           $430.00

 2038      5/6/2020                                           $950.00

 2038      5/6/2020                                           $280.00

 2015      5/6/2020                                           $420.00

 1717      5/7/2020                                           $710.00

 2853      5/7/2020                                           $320.00

 1833      5/10/2020                                          $950.00

 5343      5/10/2020                                          $580.00

 2520      5/10/2020                                          $440.00

 2438      5/12/2020                                          $600.00

 4258      5/13/2020                                         $1,120.00

 1717      5/14/2020                                         $1,300.00

 2015      5/15/2020                                          $950.00

 5969      5/15/2020                                          $500.00

 2438      5/19/2020                                         $1,390.00

 2038      5/20/2020                                          $988.00

 5941      5/22/2020                                          $830.00

 5941      5/24/2020                                          $500.00

 3573      5/29/2020                                          $420.00




                                  24
   Case 1:21-mj-00006-GMH Document 1-1 Filed 01/07/21 Page 25 of 36




Walmart   Transaction                  Alias               Cash Amount
Store #       Date
 5969      5/29/2020                                          $600.00

 2853      5/30/2020                                          $600.00

 2520      5/30/2020                                          $638.00

 1717      6/1/2020                                           $850.00

 2520      6/2/2020                                           $670.00

 1833      6/2/2020                                           $667.89

 5343      6/2/2020                                           $300.00

 4258      6/3/2020                                           $800.00

 1833      6/3/2020                                           $610.00

 5936      6/3/2020                                           $590.00

 2038      6/4/2020                                           $640.00

 5936      6/7/2020                                           $400.00

 5936      6/10/2020                                          $600.00

 2435      6/11/2020                                          $595.00

 2435      6/13/2020                                          $640.00

 5941      6/13/2020                                          $835.00

 2435      6/15/2020                                          $620.00

 5968      6/16/2020                                          $615.00

 2520      6/17/2020                                          $950.00

 1833      6/21/2020                                          $500.00

 3573      6/25/2020                                          $450.00




                                  25
   Case 1:21-mj-00006-GMH Document 1-1 Filed 01/07/21 Page 26 of 36




Walmart   Transaction                  Alias               Cash Amount
Store #       Date
 2438      6/27/2020                                          $890.00

 5343      6/30/2020                                          $490.00

 2520      6/30/2020                                          $450.00

 1717      7/1/2020                                           $350.00

 2038      7/2/2020                                           $500.00

 3573      7/2/2020                                           $500.00

 4258      7/5/2020                                          $1000.00

 5343      7/5/2020                                           $400.00

 4258      7/7/2020                                           $600.00

 5968      7/9/2020                                           $300.00

 5343      7/10/2020                                          $500.00

 4258      7/12/2020                                          $745.00

 5343      7/12/2020                                          $300.00

 1833      7/14/2020                                          $545.00

 5941      7/15/2020                                          $950.00

 5936      7/21/2020                                          $490.00

 3481      7/21/2020                                          $550.00

 3481      7/23/2020                                         $1,200.00

 5941      7/25/2020                                          $500.00

 2520      7/25/2020                                          $320.00

 5343      7/27/2020                                          $300.00




                                  26
       Case 1:21-mj-00006-GMH Document 1-1 Filed 01/07/21 Page 27 of 36




 Walmart        Transaction                       Alias                      Cash Amount
 Store #            Date
  2520           7/27/2020                                                      $850.00

    4258         7/30/2020                                                      $620.00

    5941          8/1/2020                                                      $580.00

    1335          8/3/2020                                                      $485.00

    3481          8/5/2020                                                      $825.00

    2438          8/6/2020                                                      $600.00

    3573          8/6/2020                                                      $400.00

    5968          8/8/2020                                                      $300.00

    1893         8/10/2020                                                      $190.00

    5936         8/16/2020                                                      $880.00

    5941         8/18/2020                                                      $490.00

    5941         8/18/2020                                                      $400.00

    5941         8/21/2020                                                      $260.00

    5941         8/22/2020                                                      $900.00

    5936         8/30/2020                                                      $325.00

    2853         8/31/2020                                                       980.00



                                  VICTIM INTERVIEWS
       26.    Through grand jury subpoenas, law enforcement agents were able to obtain a list

of approximately 36 individuals to date, who have filed a fraud consumer complaint after

sending money to AZOH or other coconspirators regarding their online purchase. Beginning in

June 2020, law enforcement agents began interviewing victims of the conspiracy including those



                                             27
       Case 1:21-mj-00006-GMH Document 1-1 Filed 01/07/21 Page 28 of 36




who filed consumer complaints. Multiple victims reported that they went to an internet website

that advertised the sale of pitbull puppies, paid for the animal and its shipment, but never

received the animal. Instead, they were contacted by an individual who requested additional

funds which they purported were necessary to complete the transaction. Usually, the scammers

claimed the additional funds were necessary to address unforeseen shipping costs or other

logistical issues. The victims often described the scammer as having a foreign accent.

       27.     Among those interviewed was a victim from the state of Alabama (“Victim 1”).

Victim 1 stated that after searching online for a pet which included the convenience of home

delivery, he found a website advertising pitbull puppies and elected to make a purchase. The

website directed him to a phone number to arrange for the purchase and transportation of the

animal. Victim 1 stated that he contacted the phone number provided on the website and spoke

to a male with a thick foreign accent who identified himself as                 .” Victim 1 stated

that he initially tried to purchase the animal with a credit card but that Befous declined, stating

that he could only accept cash payment and directed Victim 1 to the Walmart2Walmart cash

transfer service. Victim 1 stated that after speaking to        he sent $260 for the purchase and

transportation of the animal. Shortly after sending the money Victim 1 received a telephone call

from         asking for an additional $550 to secure and transport the animal. Believing he was

the victim of a scam, Victim 1 refused to send additional funds and instead filed a consumer

fraud complaint. Victim 1 stated that he attempted to contact           to get a refund but

refused and eventually stopped communicating with him. Victim 1 stated that to date he has not

received the animal or a refund on his purchase.

       28.     Law enforcement agents were able to identify a cash transfer conducted in the

name of Victim 1 in the amount of $260 through the Walmart2Walmart money transfer service




                                                28
       Case 1:21-mj-00006-GMH Document 1-1 Filed 01/07/21 Page 29 of 36




on August 18, 2019. The illicit proceeds were collected at a Walmart in Alexandria, Virginia, by

a subject using the name “              .”            identified himself at the cash pick-up counter

with Massachusetts driver’s license number             1328 and reported a physical address of

                                                      . A search of law enforcement indices could

not locate a subject with the name              residing at this address.

       29.     Another individual interviewed by law enforcement was a victim from the state of

Illinois (“Victim 2”). Victim 2 stated that he attempted to purchase a pitbull puppy through an

online website. After expressing interest in a particular animal Victim 2 stated that he was

introduced by phone to a subject with a thick foreign accent who identified himself as “

      ” the owner and proprietor of the website. Victim 2 recalled that he could hear dogs

barking loudly in the background during his telephone conversations with                   but now

believes that the background noise was nothing more than a ruse, an audio soundtrack used by

       to make the scheme more believable. Victim 2 stated that he and            ultimately settled

on a price of $550 for the purchase and transportation of a pitbull puppy that Victim 2 selected

from photo images of various animals posted on the website.

       30.     Victim 2 stated that          would only accept cash payment for the animal and

instructed him specifically to use the cash transfer service available through Walmart.

According to Victim 2,          preferred this method because the money would be available to

him within minutes.          instructed Victim 2 to take a photograph of the receipt after initiating

the transaction and send a copy to Kribis through his cellular phone. Victim 2 stated that

provided a cellular phone number of              4025 as a means to send the receipt and to further

coordinate the delivery of the animal. A search of law enforcement indices revealed no end user

associated with this phone number and an address listed only as Arlington, Virginia. Victim 2




                                                 29
       Case 1:21-mj-00006-GMH Document 1-1 Filed 01/07/21 Page 30 of 36




stated that he would later attempt to contact         at this number to get a refund but that he was

unsuccessful. Victim 2 was able to provide law enforcement with a copy of the receipt photo

and other documents, which appear to corroborate the victim’s statements.

       31.       Victim 2 stated that he sent         $550 through the Walmart2Walmart money

transfer service as agreed and awaited the arrival of the animal. Instead, Victim 2 received a

second call from            requesting an additional $1,200 claiming that there were problems

shipping the animal caused by inclement weather and that             needed extra money to secure

the animal’s safe delivery. Victim 2 stated that he could not recall the name of the website used

by           to promulgate the illegal activity but that he provided this information to local law

enforcement upon realizing that he had been the victim of fraud.

       32.       Law enforcement agents were able to identify a cash transfer conducted in the

name of Victim 2 in the amount of $550 through the Walmart2Walmart money transfer service

on February 11, 2020.       The illicit proceeds were collected at a Walmart in King George,

Virginia, by a subject using the name “                        ."             identified himself with

Massachusetts driver’s license number             0512 and reported a physical address of

                                        . A review of Walmart security camera footage revealed

images of a subject matching the description of AZOH collecting illicit proceeds at Walmart

locations in Waldorf, Maryland, using the alias “                   ” and “                 ,” and in

King George, Virginia, using the alias of “                   ,” also on February 11, 2020. At all

three locations AZOH appeared to be wearing the same clothing. Your Affiant also notes that in

addition to the three Walmart locations listed above, AZOH was encountered by local law

enforcement for a driving infraction at a fourth Walmart location on this same date as further

detailed in paragraph 18. A search of law enforcement indices could not locate a subject with the




                                                 30
        Case 1:21-mj-00006-GMH Document 1-1 Filed 01/07/21 Page 31 of 36




name Marshal Kribis residing at the address listed in the identity document used to procure the

illicit proceeds.

        33.     Law enforcement agents were able to obtain a copy of the police report filed by

Victim 2 with the Melrose Park Police Department, Melrose, Illinois, bearing incident number

202000003277. The report identified the website used by AZOH and other coconspirators to

lure victims into the scheme as www.jeffpitbullhome.com.        When law enforcement agents

attempted to access the site, they discovered that it was no longer in service. An analysis

conducted on the website through the Better Business Bureau (BBB), a consumer protection

organization, revealed numerous complaints from individuals who allegedly paid fees to the

website for pitbull puppies that were never received. Moreover, the proprietors of the website

changed the company phone number shortly after collecting money from the victims.             In

response, the BBB issued a fraud alert for the business after, according to its website, sending

mail to the company on behalf of the consumers that was returned by the post office.

        34.     A grand jury subpoena was issued to Talkatone, LLC, for subscriber information

and phone toll records on the phone number provided by          to Victim 2. The results of this

subpoena were received on July 15, 2020, and provided the subscriber as “Jamil Pitbull” with an

associated email address of jamilpitbullhome@gmail.com. Under method of payment, Talkatone

LLC reported the following, “Talkatone is a free application - No payment information

available.”   The subpoena returns further indicated that the phone number provided by

was tied to numerous cellular phones associated with the same user. Law enforcement agents

conducted an internet search under the website domain www.jamilpitbullhome.com and

discovered a poorly constructed website with grammatical errors advertising the sale of pitbull

puppies using the same modus operandi AZOH previously used under the user domain,




                                               31
       Case 1:21-mj-00006-GMH Document 1-1 Filed 01/07/21 Page 32 of 36




www.jeffpitbullhome.com.       Based on the connection established through the Talkatone LLC

subpoena returns, law enforcement believes that the same individuals previously operating

www.jeffpitbullhome.com are now the proprietors of www.jamilpitbullhome.com.


             ENCOUNTER WITH LAW ENFORCEMENT ON OCTOBER 5, 2020

       35.     On October 5, 2020, AZOH was encountered by Customs and Border Protection

(hereinafter “CBP”) at Washington Dulles International Airport. The encounter occurred while

CBP was conducting outbound operations on international flight ET 501 located at Gate B44.

When CBP stopped AZOH on the jet-way while attempting to board the flight AZOH presented

his Cameroon passport and stated that he was traveling to attend his father’s funeral in

Cameroon. As the encounter unfolded CBP learned that AZOH was traveling with a large

amount of currency but was not in possession of the required FinCEN documents.

       36.     CBP asked AZOH if he understood the outbound currency reporting requirements

and AZOH stated that he understood. CBP then asked AZOH what the requirements are, and

AZOH stated that “if I have $10,000 dollars then I have to report it.” CBP then explained to

AZOH that it is not illegal to transport $10,000 dollars or more into or out of the United States,

however, it is illegal to do so and fail to report it.   After advising AZOH of this information,

CBP then asked AZOH how much money he was carrying and he said, “I have $10,000.” CBP

gave AZOH a FinCEN Form 105, also known as a Currency and Monetary Instrument Report

(“CMIR”), to complete and assisted the subject in completing the form.           As AZOH was

completing the amount of currency and monetary instruments on the FINCEN 105 form, CBP

explained that it includes U.S. currency, foreign currency, money for himself or money that

anyone may have given him to transport on their behalf. AZOH stated he understood and

documented $10,000 before signing the form.



                                                 32
       Case 1:21-mj-00006-GMH Document 1-1 Filed 01/07/21 Page 33 of 36




       37.     AZOH was then escorted to a more private location by CBP for further

examination. AZOH was asked to present his currency for verification and he produced one

envelope containing $100 bills on the inspection table. While CBP counted the currency from the

envelope they also began searching his carryon bags which revealed additional envelopes

containing currency.     A currency count was conducted resulting in the discovery of

approximately $43,580. AZOH was then asked why he failed to report the full amount. AZOH

stated that he did not report the money held in his carryon bags because it was not his money, it

was given to him. CBP then contacted agents from the HSI Airport Group to conduct a further

inquiry on AZOH as it related to his failure to declare the currency in violation of 31 U.S.C. §§

5316 and 5324.

       38.     Upon arriving at the secondary inspection area to interview AZOH, HSI agents

informed AZOH of his rights. AZOH provided agents a signed Statement of Rights Form and

agreed to voluntarily answer all questions. AZOH told agents that he was attempting to depart

Washington Dulles International Airport aboard Ethiopian Airlines #501 with a final destination

to Yaoundé, Cameroon.      AZOH stated that he planned on attending his father’s funeral, visit

family, and pay expenses related to vehicles he sold in support of his business, AZOH Motors

LLC. AZOH stated that he locates and purchases vehicles for resale throughout the Maryland

area for shipment to Cameroon as part of his business. AZOH claimed the $10,000 found in his

wallet was his and that was what he declared to CBP, via FinCEN Form 105. AZOH claimed

that he did not realize he had to declare the additional currency found in his carryon bags, adding

that he thought he only needed to declare the $10,000 found on his person. AZOH claimed the

additional currency that he failed to report was related to the sale of motor vehicles and to share

with friends and family in Cameroon.




                                                33
        Case 1:21-mj-00006-GMH Document 1-1 Filed 01/07/21 Page 34 of 36




        39.     AZOH wrote the address for the PREMISES as his current address on his

FinCEN Form 105 that he completed on October 5, 2020.

        40.     In addition to the undeclared currency, CBP discovered at least twenty cellular

phones and other electronic devices in AZOH’s carryon bags. 1

        41.     At the time of his encounter with CBP on October 5, 2020, AZOH was also in

possession of a current Maryland driver’s license which provides the PREMISES as his current

address.

        42.     AZOH returned to the United States from Cameroon on or about November 7,

2020.

              SEARCH OF AZOH’S RESIDENCE AND SUBSEQUENT EVENTS

        43.      On or about November 19, 2020, law enforcement agents executed a search

warrant at AZOH’s residence located at

              AZOH was not arrested at the time of the search. Nonetheless, AZOH was advised

of his Miranda rights; AZOH waived those rights and agreed to be interviewed by law

enforcement.

        44.     A law enforcement officer present for the interview wrote the following in a

report of the interview:

                During the interview, Azoh stated that he buy[s], sell[s] and ship[s]
                cars for a living to Africa. Azoh later stated that he use[d] to work
                as [a] home health aid, but now he sell[s] cars and sell[s] Bit Coin.
                Investigator’s asked Azoh about his uses of fraudulent websites.
                Azoh denied using the websites to sell animals. Azoh was asked if
                he goes to Wal-Mart to collect money and stated that he goes their
                [sic] to send money so the people in Africa can buy Bit Coin.
                Azoh later admitted to collecting the money from Wal-Mart by

1
 Law enforcement has separately obtained a search warrant for the devices that were in AZOH’s possession which
were recovered by CBP on October 5, 2020. The government has not, yet, completed its review of these devices.




                                                     34
       Case 1:21-mj-00006-GMH Document 1-1 Filed 01/07/21 Page 35 of 36




              using other people[s’] names. Azoh stated that an individual by
              the name of         makes the fake identification[ ] cards for him to
              use. Azoh stated that the victim[s] names come from Africa and
              once [he] gets the names, he goes to Wal-Mart and receive[s] the
              money. Azoh admitted to speaking with one of the victims on the
              phone after she confronted him about her not receiving the dog that
              she attempted to purchase. Azoh further admitted that he was
              involved in the fraud, but denies using any websites. Azoh also
              denies ever using the name of                     and stated that he
              is just the “middle man”. Azoh stated that he takes a thirty percent
              cut of the money he makes and send[s] the rest of the money to
              Africa.

       45.    At the conclusion of the interview, I served AZOH with a subpoena that required

him to appear on December 16, 2020, before a grand jury in the District of Columbia. The

subpoena required that AZOH do two things: (1) to provide a handwriting exemplar to the grand

jury, and (2) to produce all documents related to his interests in foreign bank accounts. AZOH

failed to appear before the grand jury as required on December 16, 2020. On December 22,

2020, Chief Judge Beryl A. Howell issued a warrant for the arrest of AZOH for his failure to

appear before the grand jury as required in the case In re Grand Jury Subpoena to Fonjeck Eric

Azoh, No. 20-mw-00002.




                                               35
       Case 1:21-mj-00006-GMH Document 1-1 Filed 01/07/21 Page 36 of 36




                                         CONCLUSION

       46.     Based on my training and experience, and the information provided in this

affidavit, there is probable cause to believe that FONJECK ERIC AZOH unlawfully, willingly,

and knowingly committed wire fraud in violation of 18 U.S.C. § 1343, money laundering in

violation of 18 U.S.C. §1956, conspiracy to commit wire fraud in violation of 18 U.S.C. § 1349,

conspiracy to commit money laundering in violation of 18 U.S.C. § 1956(h), and aggravated

identity theft in violation of 18 U.S.C. § 1028A.

                                                    Respectfully submitted,




                                                    Jason D. Burton
                                                    Special Agent
                                                    Homeland Security Investigations



       Subscribed and sworn pursuant to Fed. R. Crim. P. 4.1 and 41(d)
       (3) by telephone on this 7th day of January 2021:
                                G. Michael Harvey
                                2021.01.07 12:01:51
                                -05'00'
       _________________________________________
       G. MICHAEL HARVEY
       UNITED STATES MAGISTRATE JUDGE




                                                36
